Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear as to what Applicant intends by “a surface of the cover plate in the reinforced region and a surface of the cover plate in the flat region are connected by a connecting line parallel to the surface of the cover plate”.  It is unclear as to how a connecting line is parallel to a flat surface.  For the purpose of this action, the claim will be interpreted as the connecting line being a portion of the flat surface and appropriate clarification and/or correction are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 206546824, cited in IDS, English Translation provided – reference below made to English translation) in view of Bao (CN 210335129, cited in IDS, English Translation provided – reference below made to English translation).
As to claim 1, Liu is directed to a cover plate for a photovoltaic module (Figures 1-2; coverplate 50), comprising:
At least one through hole penetrating through the cover plate (through holes, 53), 
A reinforced region surrounding the at least one through hole (portion directly adjacent the through hole reads on reinforced region), and
A flat region adjacent to the reinforced region (flat region shown in Figure 2).
Liu fails to teach a thickness of the cover plate in the reinforced region being greater than a thickness of the cover plate in the flat region.
Bao is directed to a high-strength column having a through hole reinforcing method (abstract and Figures 2 and 3) wherein a column body, 1 having a plurality of through holes, 2 extending through the column body and comprising a reinforcing region surrounding a region where integrally formed reinforcing ribs (of the holes, 2) are located and a flat region adjacent the reinforcing region wherein the thickness of 1 is greater in the reinforcement region than the flat region (page 2, paragraph 1 and Figure 2).  The reference is directed to increasing the strength of a periphery of a through hole.
Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to utilize the configuration of reinforced through hole of Bao in the through holes of the cover plate in Liu to increase strength at the periphery of the through hole with a reasonable expectation of success.  
Regarding claim 2, the prior art teaches the thickness of the cover plate of the reinforced region gradually decreasing along a direction from the reinforced region to the flat (Figure 2; page 2 last paragraph to page 3 first paragraph of Bao).
Regarding claim 3, the prior art teaches a surface of the cover plate in the reinforced region being a smooth transition inclined surface (trapezoidal shape shown in Figure 2).
Regarding claim 4, the prior art teaches a surface of the cover plate in the reinforced region and a surface of the cover plate in the flat region being connected by a connecting line parallel to the surface of the cover plate in the flat region (configuration of Figure 2 shown flat portion adjacent to reinforced region, it is considered that an intervening portion of the flat region reads on the instantly recited connecting line.
Regarding claim 5, the prior art teaches the cover plate having a front face and a back face opposite the front face, wherein the front face in the reinforced region bulges away from the back face and the back face bulges away from the front face (see configuration in Figure 3 of Bao which shows bulging on both sides).
Regarding claim 6, the prior art teaches a difference in thickness between the reinforced region and the cover plate flat region, but fails to teach specifically the difference being 0.1-0.5mm.  The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 (IVA)).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select an appropriate difference in thickness as part of a prima facie case of obviousness.  
Regarding claim 7, the prior art teaches the cover plate being a glass cover plate (page 2 paragraph 10).
Regarding claim 8, the prior art teaches in a sectional plane parallel to a surface of the cover plate in the flat region, a section of the through hole has a circular shape (see Figure 2 of Liu).
Regarding claim 9, the prior art teaches a through hole with a width, reinforced region, and cover plate with a thickness but is silent as to the measurements corresponding to the claimed relationship.  The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 (IVA)).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select an appropriate set of measurements as part of a prima facie case of obviousness.  
Regarding claims 10-11, the prior art teaches the cover plate comprising a central region and a peripheral region located on two opposite sides of the central region, respectively (Figure 2 of Liu considered in horizontal thirds where central third is central region and top and bottom thirds are peripheral), and the at least one through hole comprises a first through hole in the central region (hole 53 in central third) and a second through hole located in the peripheral (53 of top or bottom third).  The reference is silent as to the mechanical strength of the reinforced region corresponding to the second through being greater than a mechanical strength of the reinforced region corresponding to a first through hole.  However, the prior art teaches reinforcing a through hole to provide mechanical strength and is open to modification to any desired level of mechanical strength with a reasonable expectation of success. Therefore, it would have been within purview of a skilled artisan to modify the mechanical strength of the periphery to be stronger/greater than the central portion as it is well known and widely understood that edge portions of a cover glass are less resilient than a central portion.  Further, the selection of relative mechanical strength is reasonably selected from a finite number of choices (central and peripheral are the same, central is greater, peripheral is greater) and therefore the selection of such is within purview of a skilled artisan (see MPEP KSR rationale (e)).
Regarding claim 12, the prior art teaches that in a sectional direction parallel to a surface of the cover plate in the flat region, a sectional area of the first through hole is greater than a sectional area of the second through hole (see cross section of hole 2 in Figure2 of Bao).
Regarding claim 13, the prior art teaches the surface of the cover plate in the flat region being a first surface, the cover plate further comprising a second surface facing toward a solar cell string of the photovoltaic module and a third surface office to the second surface (first and third surfaces are on the same side/in the same plane as per instant disclosure paragraph 0080), and in a sectional direction perpendicular to the first surface, a second sectional area of the second through hole gradually increases in a direction from the second surface toward the third surface (see cross section of 2 in Figure 2).
Regarding claim 14, the prior art teaches that in a sectional direction perpendicular to the first surface, a sidewall surface of the second through hole is inclined relative to the first surface (see cross section of 2 in Figure 2).
Regarding claim 15, the prior art teaches in a sectional direction perpendicular to the first surface, a sidewall surface of the second through hole is a stepped surface (see configuration in Figure 3 of Bao).
Regarding claim 16, the prior art teaches in the sectional direction perpendicular to the first surface, a sidewall surface of the first through hole being perpendicular to the first surface (Figure 3).
As to claim 17, Liu is directed to a photovoltaic module (Figure 1) comprising a cover plate (50) and at least one solar cell string (30’s) (Figures 1-2; coverplate 50), comprising:
At least one through hole penetrating through the cover plate (through holes, 53), 
A reinforced region surrounding the at least one through hole (portion directly adjacent the through hole reads on reinforced region), and
A flat region adjacent to the reinforced region (flat region shown in Figure 2).
Liu fails to teach a thickness of the cover plate in the reinforced region being greater than a thickness of the cover plate in the flat region.
Bao is directed to a high-strength column having a through hole reinforcing method (abstract and Figures 2 and 3) wherein a column body, 1 having a plurality of through holes, 2 extending through the column body and comprising a reinforcing region surrounding a region where integrally formed reinforcing ribs (of the holes, 2) are located and a flat region adjacent the reinforcing region wherein the thickness of 1 is greater in the reinforcement region than the flat region (page 2, paragraph 1 and Figure 2).  The reference is directed to increasing the strength of a periphery of a through hole.
Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to utilize the configuration of reinforced through hole of Bao in the through holes of the cover plate in Liu to increase strength at the periphery of the through hole with a reasonable expectation of success.  
Regarding claim 18, the prior art teaches one lead wire being electrically connected through the at least one through hole to at least one solar cell in the string (wiring, 60 in Figure 1 of Liu).
Regarding claim 19, the prior art teaches the cover plate being a back panel (50) of the photovoltaic module (Figure 1), and the module further comprises a front panel (10) on a side of the string facing away from the cover plate (see configuration of Figure 1).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 206546824, cited in IDS, English Translation provided – reference below made to English translation) in view of Bao (CN 210335129, cited in IDS, English Translation provided – reference below made to English translation) as applied to claim 17 above, and further in view of Chang (CN 104821342, cited in IDS, English translation provided – reference below made to English translation).
Regarding claim 20, Applicant is directed above for a full discussion of modified Liu as applied to claim 17.  The prior art fails to teach an antireflection film disposed on a surface of the cover plate, and a thickness of the film being greater in a reinforced area that in a flat region.
Chang is directed to a solar device cover plate glass wherein the cover glass is coated with an antireflection film to increase light transmittance and improve the overall device performance (page 5 paragraph 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide an antireflection coating on the cover glass of modified Liu to improve cover glass transmittance/reflectance and improve device performance, with a reasonable expectation of success.  Further, The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 (IVA)).  Therefore, the selection of a thicker AR coating at the periphery region is within purview of a skilled artisan.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/               Primary Examiner, Art Unit 1726